FILED
                             NOT FOR PUBLICATION                            AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MELVIN JAMES BLAKE,                              No. 12-56291

               Plaintiff - Appellant,            D.C. No. 2:12-cv-04006-UA-
                                                 MRW
  v.

TERRI MCDONALD, individual capacity              MEMORANDUM *
& official capacity; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Melvin James Blake, a California state prisoner, appeals pro se from the

district court’s order denying his request to proceed in forma pauperis (“IFP”) in

his 42 U.S.C. § 1983 action stemming from the use of certain psychological tests


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
during the parole eligibility process. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the determination that a complaint lacks arguable substance in

law or fact, and for an abuse of discretion the denial of leave to proceed IFP.

Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987). We

affirm.

      The district court did not abuse its discretion by denying Blake’s request to

proceed IFP because it properly concluded that Blake failed to state a claim. See

id. at 1370 (“A district court may deny leave to proceed in forma pauperis at the

outset if it appears from the face of the proposed complaint that the action is

frivolous or without merit.”).

      AFFIRMED.




                                           2                                      12-56291